Name: Commission Regulation (EC) No 2587/94 of 25 October 1994 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  food technology;  farming systems
 Date Published: nan

 Avis juridique important|31994R2587Commission Regulation (EC) No 2587/94 of 25 October 1994 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 Official Journal L 274 , 26/10/1994 P. 0002 - 0002 Finnish special edition: Chapter 3 Volume 61 P. 0212 Swedish special edition: Chapter 3 Volume 61 P. 0212 COMMISSION REGULATION (EC) No 2587/94 of 25 October 1994 amending Regulation (EEC) No 441/88 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EC) No 1891/94 (2), and in particular Article 39 (9) thereof, Whereas steps should be taken to prevent the supply of wine products from different wine-growing zones within each production region becoming a means of avoiding compulsory distillation; whereas, therefore, the method for calculating the volume of production to be taken into account for the determination of producers' obligations should be clarified; whereas it should be laid down that, in calculating the yield per hectare in certain special cases provided for in Article 7 of Commission Regulation (EEC) No 441/88, of 17 February 1988, laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 (3), as last amended by Regulation (EEC) No 343/94 (4), products upstream of wine are only to be taken into account where they are to be turned into wine; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The following is added to the first and second indents of paragraph 2 of Article 7 of Regulation (EEC) No 441/88: 'Products upstream of wine acquired after the date laid down for the submission of the production declaration shall only be taken into account where they are turned into wine.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 197, 30. 7. 1994, p. 42. (3) OJ No L 45, 18. 2. 1988, p. 15. (4) OJ No L 44, 17. 2. 1994, p. 9.